Citation Nr: 0841317	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-06 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a brain cyst, 
claimed as pineal lesion and white matter lesion of the supra 
tentorial regions.  

2.  Entitlement to service connection for carpal tunnel 
syndrome, to include as secondary to the veteran's service-
connected right wrist disability.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a fracture to the right wrist 
(major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1962 to May 1966 
and from December 2001 to December 2002, with over 20 years 
of service in the New Jersey Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, continuing the veteran's 10 percent 
disability rating for the residuals of a right wrist fracture 
and an October 2006 rating decision denying the veteran's 
claim of service connection for a brain cyst.  

The veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida in April 2008.  A written transcript of 
that hearing was prepared and a copy has been incorporated 
into the record.  


FINDINGS OF FACT

1.  The veteran's brain cyst did not manifest during his 
military service, and it did not manifest as a result of 
exposure to jet fuel during military service.  

2.  The veteran's carpal tunnel syndrome did not manifest 
during the veteran's military service, and it is not related 
to the veteran's service-connected right wrist disability.  

3.  The residuals of the veteran's right wrist fracture 
include dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, arthritis, and pain; they do not include ankylosis 
of the wrist.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a brain cyst have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for service connection for carpal tunnel 
syndrome, to include as secondary to the veteran's service-
connected right wrist disability, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2008).  

3.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a service-connected fracture of 
the right wrist have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Timing errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case (SOC) or a 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

Concerning the veteran's claims of entitlement to service 
connection, the duty to notify was satisfied by way of 
letters sent to the veteran prior to the respective initial 
RO decisions on these matters.  In June 2006, VA sent a 
letter about the veteran's brain cyst claim that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The letter also provided the veteran with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned).  See Dingess/Hartman, 19 Vet. 
App. 473 (2006).  In December 2006, the veteran was sent a 
letter for his claim of service connection for carpal tunnel 
syndrome that informed him of the above factors again, as 
well as provided him with notice on how to support a claim of 
secondary service connection.  With these letters, the RO 
effectively satisfied the notice requirements with respect to 
the issues of service connection.  

With respect to the veteran's claim for an increased 
disability rating, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) and satisfying Vazquez-Flores was not 
sent to the veteran, thus creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  

In this case, the veteran was provided with additional 
correspondence regarding what was needed to support his 
claim.  Specifically, the December 2006 SOC informed the 
veteran of the need to demonstrate an impact on employment 
and daily life, by showing limitations on earning capacity 
and daily activities due to the disabling condition.  Also, 
the SOC outlined the criteria necessary to establish an 
increased disability rating under the applicable diagnostic 
codes.  Based on the evidence above, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.  

Moreover, the veteran and his representative have 
demonstrated actual knowledge of what is needed to support a 
claim for an increased disability rating.  Specifically, in 
the veteran's January 2007 Substantive Appeal to the Board, 
the veteran noted that his wrist condition had gotten 
significantly worse, his range of motion had changed, and he 
could no longer perform all functions of daily life due to 
pain.  Also, the veteran's representative submitted a 
statement in April 2007 describing the impact on the 
veteran's employment because of his right wrist.  Also, in 
the veteran's April 2008 hearing testimony, the veteran and 
his representative repeatedly stated that the veteran's right 
wrist condition had deteriorated and worsened since he was 
originally rated.  Further, the hearing testimony discussed 
the impact on the veteran's daily life due to restricted 
motion and pain.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  Adequate notice was provided to 
the veteran prior to the transfer and certification of his 
case to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination of his wrist in March 2006, VA examination of his 
brain in October 2006, and VA examination for his carpal 
tunnel syndrome in June 2007.  VA has obtained these records 
as well as the records of the veteran's outpatient treatment 
with VA.  VA has also incorporated the private medical 
evidence submitted by the veteran into the record.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service Connection for a Brain Cyst

The veteran contends that he is entitled to service 
connection for cysts of the brain, to include as secondary to 
exposure to jet fuel during his military service.  The 
veteran filed his claim in February 2006, which was denied by 
the RO in an October 2006 rating decision.  The veteran 
appealed this decision to the Board in March 2007.  However, 
the evidence of record establishes that service connection is 
not warranted.  

A review of the veteran's service medical records establishes 
that the veteran was not diagnosed with a pineal cyst, or any 
other cyst of the brain, during his active military service.  
The first evidence of record diagnosing the veteran with a 
pineal cyst is a private magnetic resonance image (MRI) dated 
April 2005.  This is over two years after the veteran's 
separation from active duty.  The radiologist found a 1.7 by 
1.8 centimeter (cm) non-enhancing fluid attenuation pineal 
lesion, most consistent with a pineal cyst.  

The veteran indicated in his April 2008 hearing testimony 
that the April 2005 diagnosis of a pineal cyst was just 18 
days after he had been separated from the service for one 
year.  Also, in his April 2008 hearing testimony, the veteran 
claimed that he would have been diagnosed with a pineal cyst 
within one year of his separation from service, except for 
the fact that he experienced claustrophobia at his first MRI, 
requiring that they reschedule his appointment until a later 
date.  Assuming the Board were to accept this testimony as 
true, it fails to assist the veteran in his claim for service 
connection.  There is no evidence indicating that if the 
veteran had in fact gone through with the earlier MRI, a 
pineal cyst would have been found as a result, or that a 
determination that it was related to service would have been 
made.  Therefore, having considered the veteran's testimony, 
the Board concludes that it fails to add support to the 
veteran's claim of service connection.  

The veteran has submitted subsequent MRI evidence as well.  
The April 2005 radiologist noted that the cyst was somewhat 
larger than a typical pineal cyst, so a follow up MRI was 
scheduled in November 2005 to determine if the cyst was 
stable.  According to the November 2005 MRI report, the 
veteran's pineal cyst was unchanged since the previous MRI of 
April 2005.  A follow up MRI was performed in November 2006, 
and that radiologist concluded that the veteran had no 
significant changes in the pineal cyst, with the study being 
otherwise unremarkable.  The most recent MRI of record of the 
veteran's brain took place in March 2008.  According to the 
radiologist, the veteran's pineal cyst was stable and there 
was no change since the November 2006 MRI.  No opinion was 
provided linking the veteran's pineal cyst to his military 
service in any of the above MRI reports.  

Finally, the veteran underwent VA examination for his pineal 
cysts in October 2006.  The VA examiner reviewed the 
veteran's claims file and the previously discussed MRIs.  The 
examiner described the findings to be "incidental."  
According to the examiner, the veteran had a small, stable, 
non-enhancing pineal gland mass, likely a cyst.  The examiner 
noted very tiny isolated white matter punctuate areas, with 
very minimal microvascular ischemic changes.  The examiner 
did not link the veteran's cyst to his military service, and 
concluded that the veteran suffered no impairments as a 
result of this mass.  

It was also noted that, based on the examiner's knowledge and 
a review of the medical literature, there was no link between 
pineal cysts and fuel or toxin exposure.  As such, the 
examiner concluded that the ischemic changes were unlikely to 
be related to the veteran's history of jet fuel exposure.  
Even conceding that the veteran was exposed to jet fuel 
throughout his military career, the evidence establishes that 
it is an unrelated factor.  The Board must deny the veteran's 
claim as incidental to jet fuel exposure.  

The Board recognizes that the veteran believes his brain cyst 
is related to his military service.  However, the veteran, as 
a lay person, is not competent to provide an opinion as to 
the etiology of a specific medical disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, there is no 
competent medical evidence suggesting that the veteran's 
pineal cyst had its onset in, or is otherwise related to, his 
military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for cysts of the brain must be denied.

Service Connection for Carpal Tunnel Syndrome 

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome, to include as 
secondary to the service-connected residuals of his right 
wrist fracture.  However, the evidence of record establishes 
that service connection is not warranted in this case.  

In June 2006, the veteran submitted a private electromyograph 
nerve conduction study report that indicated that there was 
electrical evidence of bilateral carpal tunnel syndrome of 
mild intensity.  The veteran submitted this information in 
support of his claim for an increased disability evaluation 
for his right wrist disability.  The RO adjudicated this 
claim as a separate claim of service connection for right 
upper extremity carpal tunnel syndrome, to include as 
secondary to the veteran's right wrist disability.  

The veteran contends that his right upper extremity carpal 
tunnel syndrome is secondary to his service-connected right 
wrist disability.  However, the evidence establishes that the 
veteran's carpal tunnel syndrome is unrelated to the 
veteran's service-connected right wrist disability.  In June 
2007, the veteran was afforded VA examination for carpal 
tunnel of the right upper extremity.  The examiner reviewed 
the veteran's claims file and medical history, including the 
evidence about the veteran's 1964 service-related fracture of 
the right wrist.  The examiner diagnosed the veteran with 
mild right carpal tunnel syndrome, and concluded that it was 
not secondary to the veteran's in-service wrist injury.  

The Board recognizes that the veteran believes his carpal 
tunnel syndrome is related to his service-connected right 
wrist injury.  However, as previously discussed, the veteran 
is a lay person who is not competent to provide an opinion as 
to the etiology of a specific medical disorder.  Espiritu, 
2 Vet. App. at 492.  However, the VA medical examiner of June 
2007 is a trained medical professional competent to testify 
as to the etiology of a medical disorder.  In this case, the 
examiner concluded that the veteran's carpal tunnel syndrome 
is not etiologically related to the residual injuries of the 
veteran's right wrist.  As such, the Board will rely on the 
opinion of the VA examiner.  

Based on the above evidence, the Board concludes that the 
veteran is not entitled to service connection for carpal 
tunnel syndrome as secondary to his service-connected right 
wrist disability.  While the veteran has asserted that his 
right upper extremity carpal tunnel syndrome should be 
service-connected as secondary to the service-connected 
residuals of his right wrist disorder, the Board has also 
considered the veteran's claim on a direct basis to afford 
him all possible avenues of entitlement.  Cf. Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  However, the 
evidence does not support service connection on a direct 
basis either.  

Upon review of the veteran's service medical records, the 
evidence establishes that the veteran was not diagnosed with 
carpal tunnel syndrome during his military service.  Also, 
the veteran did not seek medical attention for carpal tunnel 
symptoms during his military service.  Furthermore, the post-
service medical evidence establishes that the veteran was not 
diagnosed with carpal tunnel syndrome within one year of his 
separation from the military either.  The first medical 
evidence of record suggesting carpal tunnel syndrome is the 
private nerve study of June 2006.  This is more than 4 years 
after the veteran's separation from active duty.  As such, 
the evidence establishes that the veteran was not diagnosed 
with carpal tunnel syndrome within one year of his separation 
from the military either.  

Finally, there are no medical opinions of record suggesting 
that the veteran's carpal tunnel syndrome is etiologically 
related to the veteran's military service.  The private June 
2006 nerve study did not include an opinion as to etiology.  
Also, the June 2007 VA examiner did not provide an opinion 
linking the veteran's carpal tunnel syndrome to his military 
service.  Rather, the examiner noted that he personally 
examined the veteran in October 2006, and at that time, the 
veteran did not have any sensory or motor abnormalities.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for carpal tunnel syndrome of the right 
upper extremity must be denied.


Increased Disability Evaluation

Relevant Laws and Regulations 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line 
with the forearm is rated 10 percent disabling for the major 
wrist and limitation of dorsiflexion to less than 15 degrees 
is rated 10 percent disabling for the major wrist.  38 C.F.R. 
§ 4.71a.  The next-higher disability rating of 30 percent is 
available under Diagnostic Code 5214 when there is favorable 
ankylosis of the wrist in 20 degrees to 30 degrees.  
Ankylosis of the wrist in any other position except favorable 
is rated 40 percent disabling for the major wrist; and 
unfavorable ankylosis of the wrist in any degree of palmar 
flexion, or with ulnar or radial deviation, is rated 50 
percent disabling for the major wrist.  38 C.F.R. § 4.71a.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  

Facts and Analysis

The veteran was originally granted service connection for the 
residuals of a right wrist fracture in an April 1980 rating 
decision.  A 10 percent disability rating was assigned under 
Diagnostic Code 5215, effective from March 12, 1980.  The 
veteran filed a claim for an increased disability evaluation 
due to traumatic arthritis, secondary to his right wrist 
disability, in November 2005.  The RO denied this claim in 
April 2006, and the veteran appealed to the Board in January 
2007.  Upon review of the evidence, the Board also finds that 
a disability rating in excess of 10 percent is not warranted 
for the residuals of the veteran's right wrist injury.  

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5215, for limitation of motion of the major 
wrist (the right wrist in this case).  A 10 percent 
disability evaluation is the maximum disability evaluation 
available under Diagnostic Code 5215 for limitation of motion 
of the wrist.  A higher disability evaluation of 30 percent 
is available under Diagnostic Code 5214 when there is 
evidence of favorable ankylosis between 20 degrees and 30 
degrees of dorsiflexion.  

Normal range of motion for the right wrist is dorsiflexion 
from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, 
ulnar deviation from 0 to 45 degrees, and radial deviation 
from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate 1.  
According to the veteran's March 2006 VA examination, the 
veteran's right wrist has maintained full range of motion in 
dorsiflexion and palmar flexion.  Dorsiflexion was from 0 to 
70 degrees, palmar flexion was from 0 to 80 degrees, ulnar 
deviation was from 0 to 20 degrees, and radial deviation was 
from 0 to 15 degrees.  The examiner noted that there was no 
additional loss of range of motion due to limitation of use.  
There was also no evidence of joint ankylosis.  The examiner 
concluded that the veteran had moderately advanced 
hypertrophic degenerative changes at the first 
carpo/metarcarpal joint, resulting in pain upon motion.  

Based on the above evidence, the Board cannot grant the 
veteran's request for an increased disability rating.  There 
is no evidence of ankylosis, which must exist for the next-
higher disability evaluation of 30 percent under Diagnostic 
Code 5214.  Also, as previously noted, a disability rating in 
excess of 10 percent is not permitted for loss of range of 
motion under Diagnostic Code 5215.  

In the veteran's January 2007 Substantive Appeal to the 
Board, he indicated that he was seeking a separate disability 
rating for traumatic arthritis of the right wrist, secondary 
to the residuals of his service-connected right wrist 
fracture.  However, to do so in this case would result in 
pyramiding, or evaluating the same manifestations under 
various diagnostic codes, which is to be avoided.  38 C.F.R. 
§ 4.14.  Traumatic arthritis is rated under Diagnostic Code 
5010, which refers the rater to Diagnostic Code 5003 - 
degenerative arthritis.  Under Diagnostic Code 5003, as 
previously discussed, arthritis is to be rated based upon 
limitation of motion of the affected joint.  In this case, 
the veteran has already been granted the maximum rating under 
Diagnostic Code 5215 for limitation of motion of the wrist.  
If the Board were to assign a separate rating for arthritis 
of the wrist due to limitation of motion, the veteran would 
be compensated twice for the same symptomatology.  As such, 
the veteran's request for a separate evaluation for arthritis 
is denied.  

Since the veteran's claim involves a joint, the Board has 
also considered the applicability of DeLuca, 8 Vet. App. 202 
(1995), and the applicability of 38 C.F.R. §§ 4.40 and 4.45.  
38 C.F.R. § 4.40.  While the Board recognizes that the 
veteran experiences pain on movement and has complained of 
loss of grip strength, the veteran is not entitled to a 
higher disability rating.  Since 10 percent is the highest 
disability evaluation available for loss of range of motion, 
there is no higher rating to assign to the veteran based on 
pain.  Also, a 10 percent rating is meant to compensate 
someone with dorsiflexion of less than 15 degrees or palmar 
flexion limited in line with the forearm.  In this case, the 
veteran has no loss of dorsiflexion or palmar flexion, with 
dorsiflexion measuring to 70 degrees and palmar flexion to 80 
degrees.  As such, the veteran is fully compensated by his 
current disability rating of 10 percent.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period of the appeal, and staged ratings are 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 10 percent for the 
residuals of a right wrist fracture must be denied.




ORDER

Entitlement to service connection for brain cysts, claimed as 
pineal lesion and white matter lesions of the supra tentorial 
regions, is denied.  

Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity, to include as secondary to the 
service-connected residuals of the veteran's right wrist 
fracture, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a fracture to the right wrist is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


